Citation Nr: 1820816	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1993 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this case currently rests with the RO in Pittsburgh, Pennsylvania.

The Board remanded the instant matter in March 2016 and June 2017.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's degenerative disk disease of the lumbar spine was incurred during service.  


CONCLUSION OF LAW

Degenerative disk disease of the lumbar spine was incurred during service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently seeking entitlement to service connection for a lumbar spine disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the record contains competent evidence of a current disability.  The Veteran was diagnosed with degenerative disc disease L4-L5 and with lumbar disk disease by VA examiners in May 2008 and August 2017, respectively.  A September 2004 private treatment letter further diagnoses degenerative disk disease L5-S1, and assorted VA treatment records repeatedly reference a diagnosis of lumbar disc prolapse.  Accordingly, there is competent evidence of a current disability, best classified as degenerative disk disease of the lumbar spine, noted throughout the record. 
 
Further, the record contains competent and credible evidence of an in-service back injury.  In an April 2009 lay statement, the Veteran reported that his back gave out after lifting a heavy pipe during a training exercise.  He never fully recovered from this injury, and repeatedly solicited treatment for his back during the remainder of his service.  

A veteran is generally competent to report that which he perceives through the use of his senses, including symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Here, the Veteran's testimony is consistent and well-documented throughout the record, and there is no evidence which tends to refute his recollection.  Moreover, service treatment records (STRs) corroborate said testimony, as they denote frequent treatment for a back condition during the duration of service, to include in May 1994, January 1995, and August 1995.  In this regard, a January 1995 x-ray revealed mild degenerative joint disease, and an August 1995 treatment note records a prior injury encountered while carrying a heavy pipe.  

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's lumbar spine disorder had its onset during service.

A May 2008 VA examiner opined that it was less likely than not that the Veteran's back disability was related to the in-service injury.  In doing so, the examiner observed that the in-service injury appeared to be a muscular strain or sacroiliac joint condition, and that accompanying x-rays were negative for degenerative disc disease at L4.  Additionally, there was a ten-year gap during which no records were offered in support of the Veteran's claim.  Instead, the examiner concluded that the current disability was related to a 2006 work-related injury.  
An August 2017 examiner asserted that it was less likely than not than the Veteran's disability was incurred in or caused by the in-service injury.  To that end, the examiner noted that in-service x-rays revealed possible L1-2 disk disease.  A neurosurgical evaluation of 2006 noted that back pain onset in 2003.  At that time, an MRI showed L4-5 and L5-S1 disk disease.  Subsequent surgery was performed on the L4-5 disk.  Thus, it was less likely than not that the surgical disease was related to the L1-2 disease noted in service.  

However, the Board affords limited probative value to the May 2008 and August 2017 examiners' opinions, which are based upon inaccurate or incomplete assessments of the Veteran's pertinent medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis), see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  In this regard, both examiners rely heavily on the January 1995 X-ray indicative of degenerative disease at the L1-2 in concluding that the current L4-5 condition is unrelated.  However, the Veteran's STRs contain multiple references to additional back problems that are not expressly limited to the L1-2.  Neither examiner accounts for these recordings or assesses any possible relationship between the known L1-2 and L4-5 injuries.

Additionally, neither examiner accounts for pertinent testimony offered by both the Veteran and his father that his chronic back pain onset during service after the reported training injury and has existed since that time.  Both examiners similarly disregard the Veteran's private treatment records, which include a September 2004 treatment letter that denotes chronic back pain existing since an in-service injury, thus attributing the current disability to an incident prior to the 2006 work-related injury.  

In contrast, in a January 2012 opinion, the Veteran's treating private chiropractor indicated that he had treated the Veteran for the past four years and that the Veteran had a long history of low back pain.  The chiropractor opined that the Veteran's continued complaints and previous episodes under the duration of care are related to a previous trauma/condition and that he was unaware of any trauma or significant event to the Veteran's lumbar spine while under his care.  The chiropractor futher noted that the Veteran had stated that his condition was initially sustained while in the military due to trauma.  Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case  See Mariano v. Principi, 17 Vet. App. 305 (2003).

Given the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that his lumbar spine disorder had its onset in service.  Consequently, service connection for a lumbar spine disorder is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for degenerative disk disease of the lumbar spine is granted. 


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


